Citation Nr: 1128411	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  06-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for osteoarthritis, to include as due to exposure to ionizing radiation in service.

3.  Entitlement to service connection for ankylosing spondylitis, to include as due to exposure to ionizing radiation in service.

4.  Entitlement to service connection for Raynaud's syndrome, to include as due to exposure to ionizing radiation in service.

5.  Entitlement to service connection for giant cell arteritis, to include as due to exposure to ionizing radiation in service.



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In June 2009, the Board obtained an Independent Medical Examiner (IME) opinion in connection with the appeal.  In July 2009, the Veteran was provided with a copy of that IME opinion.  In December 2009, the Board remanded the appeal for further development.

In a February 2010 statement, the Veteran raised a claim of service connection for left eye cataracts.  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In March 2010 statements to the AMC, the Veteran notified VA that records relevant to his claims could be found at the Kansas City VA Medical Center.  However, despite the fact that the claims file does not contain any of his post-2005 treatment records from this facility, a subsequent request for these VA treatment records was not made by the AMC.  Therefore, the Board finds that another remand is required to obtain these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the claims file the Veteran's post-2005 treatment records from the Kansas City VA Medical Center.  All efforts to obtain these records should be fully documented.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.  Thereafter the RO/AMC should readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

